In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated January 26, 2001, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In support of his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), the defendant failed to establish his prima facie entitlement to judgment as a matter of law (see Gaddy v Eyler, 79 NY2d 955). The affirmed reports of the defendant’s medical experts did not set forth the objective tests they performed during their examinations of the plaintiff which led them to conclude that she did not suffer a limitation to the range of motion in her *401neck (see Junco v Ranzi, 288 AD2d 440). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.